Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Claims 1-17 are pending.
Claims 1 and 12 are currently amended.
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-11 as filed on June 29, 2022 are under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites a transparency of visible light of 72% or more and a haze value of 80 or more when a dry film of a composition containing 3 wt% of the inorganic material is applied to a polyester thin film.  Applicant’s Remarks cite to Table 4 on page 30 and page 8, lines 5-9 in support of the amendment.  Table 4 summarizes transparency and haze results for select exemplary inorganic materials (pages 29-30):

    PNG
    media_image1.png
    254
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    817
    media_image2.png
    Greyscale

Table 1 clarifies that codes M1, M2, M3 and M4 comprise titania and silica and codes M5, M6 and M7 only comprise silica (for clarity of the record it is noted that M5 is disclosed to comprise silica and M6 and M7 are disclosed to comprise titania in the description of the Figures) (pages 7, 19, 27).  The transparency of 72.08 reported for M5 cannot be used as a basis for the newly claimed range because M5 does not comprise a species of inorganic material falling within the genus of claim 1 comprising (a) / optionally titania and (b) / optionally silica (e.g., claims 7, 8).  There is no basis for contriving an opened ended range from the circumscribed transparency values reported in Table 4 for M1, M2 and M3.  There is no apparent basis for identifying the values reported for the transparency as a percentage.  There is no basis for contriving an opened ended range for the haze from the circumscribed values reported supra for M1, M2 and M3.  There is no basis for extrapolating the results reported supra for M1, M2 and M3 – which comprise TiO2/SiO2 as summarized in Table 1 (page 27), which have pore diameters ranging from 223 to 229 nm as summarized in Table 2 with a variation ± 5 nm (page 28), which have a pore diameter variation ranging from 3 to 9 as summarized in Table 2 (page 28), which have a particle size in the range of 5 to 10 microns (page 28), which have a circumscribed volume fraction of continuous phase as summarized in Table 2 (page 28) – to the entire genus of inorganic materials embraced by claim 1 (or by any pending claim).  There is also no basis for extrapolating the above results to any thin film of any composition because it is clear from Table 4 that the base composition (where it is presumed that Base Arlacel Myrj as referenced in Table 4 is the composition of Table 3 (pages 27-28)), or the base composition in combination with the support, has a transparency and has a haze.  This is all new matter.  There is also insufficient written description support to extrapolate the properties of the exemplary inorganic particles to any thin film composition comprising any inorganic particles falling within the genus of claim 1 because there is no described or art-recognized correlation between the newly claimed properties and the structure(s) responsible for generating said properties.  The issue is whether a person skilled in the art would understand Applicant to have invented, and been in possession of, the invention as broadly claimed.  See MPEP 2163.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2016/198537, published December 15, 2016, filed June 9, 2016, IDS reference filed March 16, 2020) in view of Nakade et al. (US 2002/0172697, published November 21, 2002, of record) and Girier Dufournier et al. (US 2005/0031658, published February 10, 2005).
Although Vidal has a common assignee and a common inventor with the instant application, Vidal qualifies as prior art under both 35 UCS 102(a)(1) and 35 USC 102(a)(2).

Vidal teach cosmetic compositions containing novel ordered macroporous materials useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect (page 1, lines 4-7), as required by instant claim 2.  The compositions enlighten skin color (reduce visible irregularities) without covering or opacifying the skin (transparent) (page 3, lines 24-31; page 4, lines 1-30, in particular, lines 14-16; Example 6).  The color of the materials depends on the diameter of the pores within the macroporous structure (page 18, lines 18-25; page 24, lines 11-15; page 27, lines 13-23; Examples 1-3 and 5).  
	The macroporous material comprises spherical pores having an average diameter ranging from 50 nm to 10 microns, the pore diameter varying by no greater than 20% (abstract; page 10, lines 27-28; page 11, lines 1-6; page 18, lines 18-25; Examples), as required by instant claims 3 and 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The surface of said pores is coated by an absorber agent of the visible spectrum; the amount of absorber agent influences the reflectance (abstract; pages 12-13).
	The macroporous material is in the form of particles having an average largest dimension ranging from 1 to 50 microns, in particular from 5 to 10 microns (abstract; page 10, lines 11-13), as required by instant claims 5 and 6.  The particles have a full volume fraction from 1 to 20% (page 11, lines 12-13), as required by instant claim 9.  The particles comprise a continuous phase comprising an inorganic material selected from metal oxides inclusive of TiO2 or SiO2 (page 11, lines 19-32), as required by instant claims 7 and 8.  The particles are coated with at least a hydrophobic component (abstract; page 5, lines 6-11; page 13, lines 19-26).  
	The cosmetic compositions comprise 0.1 to 30 wt% of the macroporous material (page 25, lines 27-31), as required by instant claim 10.  The compositions may also contain adjuvants inclusive of UV-screening agents (page 27, lines 4-8), as required by instant claim 11.
	Vidal do not specifically teach or exemplify an embodiment wherein particles having an external diameter and an internal pore diameter falling entirely within the instantly claimed ranges are applied to human skin in need thereof as required by instant claims 1 and 2.  However, Vidal specifically teach and exemplify embodiments of particles having external diameters and internal pore diameters which overlap the instantly claimed ranges and Vidal specifically teach the particles are useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect.  In view of the overlapping ranges, the particles of Vidal render obvious the instantly claimed particles and in view of the results achieved by Vidal it would have been prima facie to one of ordinary skill in the art before the effecting filing date of the claimed invention to apply the particles of Vidal to the skin of humans in need of achieving said results, e.g., in need of homogenizing the complexion (reducing irregularities of skin).
	Vidal do not specifically teach or exemplify an embodiment wherein the inorganic material is made of a network of covalently bonded metal oxide / TiO2 and metalloid / silica as required by claims 1 and 8.
	Although Vidal exemplify embodiments wherein transparence is observed (e.g., Example 6), Vidal do not specifically teach a transparency of visible light of 72% or more and a haze value of 80 or more when a dry film of a composition containing 3 wt% of the inorganic material is applied to a polyester thin film as required by claim 1.
	These deficiencies are made up for in the teachings of Nakade and Girier Dufournier.
	Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat treatment yields a titanium oxide silica composite (title; abstract; paragraph [0037]; claims), as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
	Girier Dufournier teach spherical or non-spherical particles of inter alia silica/TiO2 with a number average size of less than or equal to 15 microns, for example from 1 to 5 microns, function as soft-focus fillers in cosmetic compositions; the application thereof gives a haze of greater than or equal to 40% and a transmission / transparency greater than or equal to 70% (title; abstract; paragraphs [0019], [0022]-[0027], [0062]-[0071]; claims).  Soft focus fillers are used in amounts of 0.1 to 20 wt% of the compositions in order to camouflage wrinkles and other relief defects (paragraphs [0005], [0071]).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic material of the continuous phase of the particles of Vidal to comprise a hybrid of metal / titanium oxide and silica wherein a silicon atom is bonded by covalent bond with a metal / titanium atom through an oxygen atom as taught by Nakade because the hybrid material is superior to conventional titanium oxide alone and because the hybrid material yields a powder that imparts natural makeup and UV screening effects when blended into cosmetic compositions.  There would be a reasonable expectation of success because Vidal teach the inorganic material may comprise TiO2 or SiO2 and because Vidal, as a whole, concerns cosmetic compositions which may comprise inter alia UV screening agents. 
	Regarding the transparency and the haze of a dry film, because Vidal or/and Vidal in view of Nakade render obvious particles as instantly claimed and as exemplified in Table 4 of the instant specification -- said particles comprising the same continuous phase as instantly claimed comprising TiO2/SiO2, said particles having the same pore diameters ranging from 50 nm to 10 microns, said particles having the same pore diameter variation of no greater than 20%, said particles having the same particle size of ranging from 1 to 50 microns, in particular from 5 to 10 microns – it is presumed that the particles of the prior art also possess the instantly claimed properties because a chemical composition and its properties are inseparable.  In further support of this presumption, Vidal expressly teach films of exemplary particles which are disclosed to be transparent (e.g., Examples 5 and 6, in particular, page 36, line 3).
	Additionally and/or alternatively to the inherency rationale advanced supra for the transparency and the haze, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of the particles of Vidal or/and of the particles of Vidal in view of Nakade to have a number average size of less than or equal to 15 microns, for example from 1 to 5 microns, as taught by Girier Dufournier in order to reap the expected benefit of soft-focus in order to camouflage wrinkles and other relief defects.  There would be a reasonable expectation of success because the particles of Vidal may have size in particular from 5 to 10 microns and because Vidal, as a whole, is concerned which cover without opacifying.  Because Grier Dufournier expressly teach the application of such soft-focus particles yields a film with a haze of greater than or equal to 40% and a transmission / transparency greater than or equal to 70%, it would have been obvious that particles rendered obvious by the combined teachings of Vidal in view of Nakade and Girier Dufournier also yield such.  

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. ‘746 (WO 2011/045746, published April 21, 2011, of record) in view of Simonnet et al. ‘741 (WO 2011/045741, published April 21, 2011, of record); Arraudeau et al. (US 5,223,559, published June 29, 1993, of record); Nakade et al. (US 2002/0172697, published November 21, 2002, of record); and Girier Dufournier et al. (US 2005/0031658, published February 10, 2005).
	Simonnet ‘746 teach a method of coloring and/or lightening human keratinous material and a method of modifying the spectral reflectance of human keratinous material inclusive of the photo-protection thereof comprising the application of a cosmetic composition comprising a dispersion of photonic particles comprising a diffracting (ordered) arrangement of voids in a crosslinkable matrix (title; abstract; paragraph bridging pages 7 and 8; page 8, lines 5-9; Figure; claims).
	The photonic particles have a form factor of less than 2; the photonic particles may be spherical (abstract; page 8, lines 29-34).  The mean size of the photonic particles may range from 1 to 500 microns (page 9, lines 1-5; claim 15), as required by instant claims 5 and 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The voids of the photonic particles are obtained from nanoparticles; the nanoparticles have a mean size in the range of 100 to 500 nm, may be spherical in shape, and may be 15% monodisperse or better (page 9, line 19 through page 16, line 19, in particular, page 15, lines 24-31 and page 10, lines 21-31), as required by instant claims 3 and 4.  The ratio of the volume occupied by the nanoparticles to the matrix may vary from 99/1 to 80/20 (page 11, lines 3-8), as required by instant claim 9.
	The cosmetic composition comprises 0.1 to 20 wt% of the photonic particles (page 9, lines 6-9), as required by instant claim 10.  
	The cosmetic composition may comprise at least one additive such as sunscreens (paragraph bridging pages 29 and 30; also pages 30-41), as required by instant claim 11.  
	Simonnet ‘746 do not specifically teach applying to human skin in need thereof of a composition comprising particles having an inorganic material as the continuous phase, the inorganic material comprising a metal oxide and a silica in the form of a covalent network as required by claims 1 and 2.
Simonnet ‘746 do not specifically teach a transparency of visible light of 72% or more and a haze value of 80 or more when a dry film of a composition containing 3 wt% of the inorganic material is applied to a polyester thin film as required by claim 1.
	Simonnet ‘746 do not teach the metal oxide is selected from ZnO, TiO2, Fe2O3 or/and Al2O3 as required by claim 7.
	Simonnet ‘746 do not teach the inorganic material comprises TiO2 and SiO2 as required by claim 8.
These deficiencies are made up for in the teachings of Simonnet ‘741, Arraudeau, Nakade and Girier Dufournier.
	Simonnet ‘741 teach photonic particles comprising a matrix; the matrix may be inorganic or organic (title; abstract; pages 15-18; Figures; claims).  Organic matrixes may be crosslinkable (page 15, lines 15-26).  Inorganic matrixes are metallic oxide matrixes, especially SiO2 or TiO2 (page 18, lines 6-8), as required by instant claims 7 and 8.
	Arraudeau teach particles that have a spherical shape blur the relief of skin while leaving a translucent layer on skin; the nature of the particulate material is not determinative (title; abstract; column 1, line 53 through column 2, line 2; column 7, lines 46-53).  The spherical particles have dimensions from 0.5 to 25 microns (column 3, lines 33-36).  Spherical particles include spherical silica, spherical titanium dioxide and synthetic possibly crosslinked polymers (column 3, lines 37-53). 
Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat treatment yields a titanium oxide silica composite (title; abstract; paragraph [0037]; claims), as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
Girier Dufournier teach spherical or non-spherical particles of inter alia silica/TiO2 with a number average size of less than or equal to 15 microns, for example from 1 to 5 microns, function as soft-focus fillers in cosmetic compositions; the application thereof gives a haze of greater than or equal to 40% and a transmission / transparency greater than or equal to 70% (title; abstract; paragraphs [0019], [0022]-[0027], [0062]-[0071]; claims).  Soft focus fillers are used in amounts of 0.1 to 20 wt% of the compositions in order to camouflage wrinkles and other relief defects (paragraphs [0005], [0071]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix of the photonic particles of Simonnet ‘746 to comprise an inorganic metallic oxide matrix inclusive of SiO2 or TiO2 as taught by Simonnet ‘741 because such inorganic matrixes are taught to be obvious variants of crosslinkable organic matrixes by Simonnet ‘741 in photonic particles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to skin in need of blurring the relief (reducing irregularities) because Arraudeau teach microparticles of any material inclusive of silica and titania having a spherical shape to blur the relief of skin while leaving a translucent layer.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 within compositions according Arraudeau in order to provide a new composition capable of blurring the relief of skin upon topical application thereof to a human in need thereof.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic material of the continuous phase of the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to comprise a hybrid of metal / titanium oxide and silica wherein a silicon atom is bonded by covalent bond with a metal / titanium atom through an oxygen atom as taught by Nakade because the hybrid material is superior to conventional titanium oxide alone and because the hybrid material yields a powder that imparts natural makeup and UV screening effects when blended into cosmetic compositions.  There would be a reasonable expectation of success because Simonnet ‘741 teach the inorganic material may comprise TiO2 or SiO2 and because Simonnet ‘746, as a whole, concerns cosmetic compositions which may comprise inter alia sunscreens. 
Regarding the transparency and the haze of a dry film, because Simonnet ‘746 in view of Simonnet ‘741, Arraudeau and Nakade render obvious particles as instantly claimed and as exemplified in Table 4 of the instant specification -- said particles comprising the same continuous phase as instantly claimed comprising TiO2/SiO2, said particles having the same pore diameters ranging from 100 to 500 nm, said particles having the same pore diameter variation of 15% monodisperse or better, said particles having the same particle size of ranging from 1 to 500 micron – it is presumed that the particles of the prior art also possess the instantly claimed properties because a chemical composition and its properties are inseparable.
	Additionally and/or alternatively to the inherency rationale advanced supra for the transparency and the haze, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of the particles of Simonnet ‘746 in view of Simonnet ‘741, Arraudeau and Nakade to have a number average size of less than or equal to 15 microns, for example from 1 to 5 microns, as taught by Girier Dufournier in order to reap the expected benefit of soft-focus in order to camouflage wrinkles and other relief defects.  There would be a reasonable expectation of success because the particles of Simonnet ‘746 may have size from 1 to 500 microns and because Arraudeau, as a whole, is concerned which spherical particles which blur while leaving a translucent layer on skin.  Because Grier Dufournier expressly teach the application of such soft-focus particles yields a film with a haze of greater than or equal to 40% and a transmission / transparency greater than or equal to 70%, it would have been obvious that particles rendered obvious by the combined teachings of Simonnet ‘746 in view of Simonnet ‘741, Arraudeau, Nakade and Girier Dufournier also yield such.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive.
	With regard to the rejection over Vidal, Applicant’s citation to various objectives and to the examples of the instant specification, Applicant’s citation to the absorber agent of Vidal, Applicant’s characterization of Vidal as being silent with respect to the newly claimed haze and transparency properties, Applicant’s assertion that transparency and haze cannot be inherent, and Applicant’s citation to Examination Guidelines in support of the conclusion that claim 1 as currently amended is nonobvious is acknowledged but is not found persuasive for at least the following reasons.  As an initial matter, Applicant is reminded that [a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The citation to page 8, lines 17-18 of the instant specification in support of the proposition that the “present inorganic material is not dedicated for providing color” is acknowledged but is undercut by the citation to exemplary materials M5, M6 and M7 which “confer blue, green and red color to films” (e.g., Table 4 and page 30, lines 10-14).  The specification at page 9, lines 21-27 clarifies that the color is, for a given material, determined by the pore diameter as established in the literature.  The literature / Schroden et al. (IDS reference filed March 16, 2020) illustrate in Figure 4 that increasing the pore size results in an increase in the wavelength of light reflected, e.g., changes color.  The disclosure of Schroden is consistent with Applicant’s exemplary embodiments as illustrated in Tables 2 and 4, that is, increasing the diameter of the pores red-shifts the wavelength of light reflected.  This is important because notwithstanding Applicant’s apparent belief that the macroporous materials of Vidal are black because “said absorber agent appears black or darkly colored to human eye” (Remarks, page 9, apparently referencing Vidal at page 12, lines 10-12), the exemplary macroporous materials of Vidal appear blue (e.g., Example 1), appear green (e.g., Example 2), appear red (e.g., Example 3) and the combination of all three exemplary macroporous materials “gives an enlightenment of the skin color” (e.g., Example 5, in particular E3 and last line of page 34) and “[t]ransparence is observed” (e.g., Example 6, in particular page 36, line 3).  Applicant is reminded that “color” is not the only objective of Vidal and as such no change in the principle of operation is required to render obvious that which is newly claimed.  Because Applicant’s claimed particles fall within the scope of Vidal’s macroporous materials and because Applicant’s exemplified particles fall within the scope of Vidal’s macroporous materials, it is presumed that the properties of Applicant’s exemplified particles are also possessed by Vidal, absent evidence to the contrary.  Nonetheless, Girier Dufournier et al. (US 2005/0031658) is newly cited to also render the properties of Applicant’s exemplified particles prima facie obvious.  For at least these reasons, the rejection over Vidal is properly maintained in modified form as necessitated by Applicant’s amendments.
	With regard to the rejection over Simonnet ‘746, Applicant’s characterization of Simonnet ‘746 as providing a colored effect (Remarks, pages 10-11, apparently referencing Simonnet ‘746 at page 14) and Applicant’s assertion that claim 1 as currently amended is nonobvious is acknowledged but is not found persuasive for at least the following reasons.  As elaborated supra, it is not seen how a color effect excludes particles from also having a transparency and a haze as newly claimed because Applicant’s exemplary materials M5, M6 and M7 “confer blue, green and red color to films” (e.g., Table 4 and page 30, lines 10-14) and Applicant’s exemplary materials M5, M6 and M7 are also characterized by a transparency and a haze falling within the newly claimed ranges.  Nonetheless, the particles of Simonnet ‘746 are not limited to those having a color effect at least because the particles of Simonnet ‘746 may have pore diameters ranging from 100 to 500 nm and it is known to the literature that the color effect is a function of the pore diameter (e.g., Schroden et al. (IDS reference filed March 16, 2020)).  For at least these reasons, the rejection over Simonnet ‘746 is properly maintained in modified form as necessitated by Applicant’s amendments.
	With regard to Applicant’s reiteration that the references do not recognize the combined effect of high transparency and haze and that such results cannot be inherent, for purposes of the instant Office Action at least Girier Dufournier et al. (US 2005/0031658) as newly cited appears to recognized the combined effect of high transparency and haze and it is not seen how the newly claimed results cannot be inherent to the exemplary particles of Table 4 as elaborated infra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Simonnet et al. (US 2012/0244202) teach colorless photonic particles with a mean size of 1 to 500 microns, each having a diffracting arrangement of monodisperse nanoparticles or voids (title; abstract; paragraphs [0095], [0102], [0177]-[0178], [0197]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633